Citation Nr: 9925439	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disorder claimed as, 
or manifested by, noise intolerance, tinnitus, and hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran, who had active service from November 
1980 to February 1995, as well as an additional, earlier 
period of unverified service, appealed that decision to the 
BVA.  This case was remanded in October 1998 and has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a disorder claimed as, or manifested by, noise 
intolerance and hearing loss is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.

2.  The veteran was exposed to acoustic trauma in service.

3.  The veteran has been diagnosed with tinnitus "dating 
back to" service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a disorder claimed as, or manifested by, noise 
intolerance and hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000, Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 96 percent.  38 C.F.R. § 3.385 (1998).  

Service medical records contain no complaints of, or 
treatment for, hearing loss, and the numerous audiological 
examinations, including a final examination in October 1994, 
did not indicate the presence of hearing loss for VA 
purposes.  In addition, the October 1994 examination report 
indicated no abnormality of the ears or ear drums.  Service 
medical records do indicate that the veteran was treated for 
pain and noise intolerance in the left ear and had a tube 
inserted in the ear in 1976.  The veteran was placed on a 
permanent duty restriction for assignments involving headsets 
or noise hazard.  The treating physician stated that "this 
is because of noise intolerance, not because of significant 
hearing loss."  

A September 1995 VA audiology examination report noted that 
hearing acuity was within normal limits with excellent speech 
recognition in both ears.  Audiology findings indicated pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
0
0
0
0
5

These findings do not indicate the presence of hearing loss 
for VA purposes under 38 C.F.R. § 3.385.  However, bilateral, 
mild ringing tinnitus, periodic, was reported.  The veteran 
reported an intolerance to loud sounds which had begun during 
service.  The examiner suggested a special consultation  be 
given to rule our any lesion.  An audio-ear disease 
examination was conducted in October 1995.  The examination 
findings were normal.  The examiner reported no diagnosis 
referable to a disability manifested by noise intolerance.  
The diagnosis was bilateral sensory neural hearing loss since 
1976, worse in the left ear.  

In June 1998, the veteran testified at a video conference 
hearing in Chicago, Illinois, before the below-signed Board 
Member sitting in Washington, DC.  The veteran indicated that 
she was seeking service connection for an unspecified 
disorder of the ears, manifested by noise intolerance, or 
sensitivity to noise, tinnitus, and hearing loss.  She 
testified that while in service, she was a Morse intercept 
operator and that on one occasion a blast of noise came 
through the headphones that was so loud she was sent to the 
clinic.  She stated that she has had tinnitus ever since.  

The Board entered a decision in October 1998 remanding the 
case to the RO to have the veteran examined to determine 
whether she had a hearing loss, tinnitus and/or any 
disability claimed as noise intolerance.  

The examination was conducted in December 1998.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
10
5
0
0
5

The audiological findings again did not indicate the presence 
of hearing loss for VA purposes under 38 C.F.R. § 3.385.  
Moderate, bilateral tonal tinnitus was noted.  The examiner's 
assessment was that hearing acuity was within normal limits 
in both ears, and that speech recognition was excellent 
bilaterally.  Again, however, despite these findings, the 
examiner provided a diagnosis of "hearing loss and 
intermittent tinnitus, dating back to 1976, by historical 
evaluation."  An examiner or examiners commented that the 
veteran's chart noted that she had had an episode of noise 
intolerance in September 1976.  Further that hearing tests in 
"1978, 1979 and 1994" were within normal limits "and 
therefore there is no objective evidence to explain any 
decreased hearing or intermittent tinnitus which [the 
veteran] describes 


historically."  There was no current finding of a disability 
manifested by noise intolerance.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).




Following a careful review of all the evidence, the Board 
finds that, as regards her claim for noise intolerance and 
hearing loss, the veteran has not met all three of the 
requirements for a well-grounded claim and her claim must 
therefore be denied.  The Board acknowledges that she did 
have a problem in 1976.  However, the veteran has no current 
diagnosis of noise intolerance or a disease manifested by 
noise intolerance.  Consequently,  the claim of service 
connection for noise intolerance or a disability manifested 
thereby is not well-grounded.   

As regards the claim for hearing loss, while the VA examiners 
have twice included "hearing loss" under the heading 
"diagnosis," in both cases, the examiners have also found 
the veteran's hearing to be within normal limits.  In any 
event, despite what the examiners indicated under the heading 
"diagnosis," however, the fact remains that in both 
examinations, the audiological findings did not indicate the 
presence of hearing loss for VA purposes.  Unless the 
veteran's hearing loss meets or exceeds the degree of 
impairment defined in 38 C.F.R. § 3.385, the veteran's 
impaired hearing shall not be considered a disability.  
Because the veteran does not have a current hearing loss 
disability, the veteran has not met the first step for a 
well-grounded claim under Epps, supra, and her claim of 
entitlement to service connection for hearing loss must be 
denied.  

As regards tinnitus, the veteran has been diagnosed with 
tinnitus, and the recent examination report indicated that 
tinnitus was related to service, although the examiner also 
stated that there was "no objective evidence to explain . . 
. intermittent tinnitus."  The various medical statements 
regarding the presence and etiology of tinnitus, and the 
complaints of pain and sound intolerance in service, raise a 
reasonable doubt about whether tinnitus was incurred in 
service.  Under 38 C.F.R. § 3.102, when reasonable doubt 
arises, "such doubt will be resolved in favor of the 
claimant."  Accordingly, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that entitlement to 
service connection for tinnitus is established.  



ORDER

Entitlement to service connection for a disorder claimed as, 
or manifested by, noise intolerance and hearing loss is 
denied,

Subject to the rules and regulations governing the award of 
benefits, service connection for tinnitus is granted.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

